NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  STEVE GRANITE,
                   Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1442
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00613-SGB, Chief Judge Susan G.
Braden.
                ______________________

                 Decided: May 8, 2018
                ______________________

   STEVE GRANITE, Sacramento, CA, pro se.

    JANA MOSES, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., PATRICIA
M. MCCARTHY.
                 ______________________

    Before MOORE, WALLACH, and CHEN, Circuit Judges.
2                                 GRANITE   v. UNITED STATES



PER CURIAM.
    Steve Granite appeals a decision by the U.S. Court of
Federal Claims (Claims Court) dismissing his suit against
the United States (Government) for lack of subject matter
jurisdiction. Because Mr. Granite’s complaint does not
assert any substantive claims that the Claims Court has
jurisdiction to adjudicate under 28 U.S.C. § 1491 (2012),
we affirm.
                      BACKGROUND
     Mr. Granite’s May 3, 2017 complaint alleges that
“[t]he federal government does horrible, evil, rotten,
inhuman things” to him and that unnamed “3 let-
ter . . . agencies fund a severe surveillance and harass-
ment program that has ruined [Mr. Granite’s] life and
wants [him] dead.” S.A. 15. 1 Mr. Granite alleges that he
has suffered “physical, mental, emotional, [and] financial
pain and suffering.” Id. He further alleges that he has
lost three relatives “in strange accidents” and that the
Government is “trying to kill [him].” S.A. 16. Mr. Gran-
ite’s complaint seeks $100 million “for what’s been done to
[him]” plus $1 million for “pain and suffering.” S.A. 17.
Mr. Granite further requests that the Government “total-
ly leave [him] alone.” Id.
    On July 18, 2017, the Government filed a motion to
dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the
Rules of the Court of Federal Claims. Among other
things, the Government argued that the Claims Court
lacked subject matter jurisdiction because that court is
not authorized to adjudicate tort claims.




    1  S.A. refers to the Supplemental Appendix filed by
the Government.
GRANITE   v. UNITED STATES                               3



   On December 8, 2017, the Claims Court granted the
Government’s motion to dismiss for lack of jurisdiction. 2
   Mr. Granite appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                    STANDARD OF REVIEW
    “We review the Claims Court’s legal conclusion that it
lacked subject matter jurisdiction de novo.” Stephens v.
United States, 884 F.3d 1151, 1155 (Fed. Cir. 2018). “In
deciding a motion to dismiss for lack of subject matter
jurisdiction, the court accepts as true all uncontroverted
factual allegations in the complaint, and construes them
in the light most favorable to the plaintiff.” Id. (quoting
Estes Exp. Lines v. United States, 739 F.3d 689, 692 (Fed.
Cir. 2014)).
                        DISCUSSION
    The Claims Court based its dismissal decision on the
Tucker Act, which gives the Claims Court jurisdiction
over “any claim against the United States founded either
upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any ex-
press or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act is “only a
jurisdictional statute” and “does not create any substan-
tive right enforceable against the United States.” United
States v. Testan, 424 U.S. 392, 398 (1976). Thus, under
the Tucker Act, a plaintiff “must demonstrate that the
source of substantive law he relies upon ‘can fairly be



   2    The Government also argued that the complaint
failed to state a claim upon which relief can be granted
because its allegations were speculative and factually
frivolous. S.A. 3–4. The Claims Court concluded that it
lacked jurisdiction and did not address this argument.
4                                   GRANITE   v. UNITED STATES



interpreted as mandating compensation by the Federal
Government for the damages sustained.’” United States v.
Mitchell, 463 U.S. 206, 216–17 (1983) (quoting Testan,
424 U.S. at 400). Section 1491(a)(1) does not create
jurisdiction for damages claims “sounding in tort.”
     The Claims Court concluded that none of Mr. Gran-
ite’s asserted claims for relief fell within its jurisdiction.
We agree. All of Mr. Granite’s claims sound in tort,
including his allegations that unnamed government
agencies have surveilled him, harassed him, caused him
to experience emotional distress, and/or tried to kill him. 3
The Federal Tort Claims Act grants jurisdiction exclusive-
ly to federal district courts to hear tort claims. 28 U.S.C.
§ 1346(b)(1); U.S. Marine, Inc. v. United States, 722 F.3d
1360, 1363 (Fed. Cir. 2013); Awad v. United States, 301
F.3d 1367, 1372 (Fed. Cir. 2002). To the extent that Mr.
Granite is trying to argue that the Government has
committed crimes against him, the Claims Court lacks
jurisdiction over claims arising under the federal criminal
code as well. Joshua v. United States, 17 F.3d 378, 379
(Fed. Cir. 1994). Neither in the court below nor on appeal
has Mr. Granite cited any source of substantive law that
would grant the Claims Court jurisdiction to hear his
claims.
                        CONCLUSION
    For the foregoing reasons, we affirm the Claims
Court’s decision granting the Government’s motion to
dismiss for lack of subject matter jurisdiction.
                        AFFIRMED



    3   The same holds true for Mr. Granite’s assertion—
apparently raised for the first time on appeal—that
unnamed agencies have “torture[d]” him. See Open. Br.
¶¶ 2–3.
GRANITE   v. UNITED STATES           5



                             COSTS
   No costs.